DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/135330 filed on December 28, 2020 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are rejected under Non-Statutory Double Patenting.  Claims 1-5 and 7-20 are rejected under 102.  Claim 6 is rejected under 103.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on December 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) was submitted on July 2, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5, 9-11, 13, 16, 17 and 19 of the instant application are rejected on the ground of anticipatory-type nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. US 10,489,277.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on anticipatory-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the anticipator-type double patenting rejections:

17/135330
10,489,277 (15/840923)
1
A computer-implemented method, comprising: facilitating, by a system operatively coupled to a processor, performance of a debugging session associated with a first portion of a serverless application to be rehosted by a computing device; and executing, by the system, a second portion of the serverless application, wherein the executing the second portion of the serverless application is performed while the computing device performs the debugging session associated with the first portion of the serverless application. 
1
 A computer-implemented method, comprising: receiving, by a system 
operatively coupled to a processor, identifier data from a computing device that identifies a first portion of a serverless application to be re-hosted by 
the computing device, wherein the system is in communication with the computing device via a network device;  transmitting, by the system, the first portion of the serverless application to the computing device;  facilitating, by the system, performance of a debugging session associated with the first portion of the serverless application via the computing device;  and executing, by the system, a second portion of the serverless application, wherein the executing the second portion of the serverless application is performed while the computing device performs the debugging session associated with the first portion of the serverless application. 

2
 The computer-implemented method of claim 1, further comprising: determining, by the system, a modified version of the first portion of the serverless application from the computing device. 
2
  The computer-implemented method of claim 1, further comprising: 
receiving, by the system, a modified version of the first portion of the 
serverless application from the computing device. 
 

3
 The computer-implemented method of claim 2, further comprising: combining, by the system, the modified version of the first portion of the serverless application with the second portion of the serverless application. 
3
  The computer-implemented method of claim 2, further comprising: 
combining, by the system, the modified version of the first portion of the 
serverless application with the second portion of the serverless application. 

4
 The computer-implemented method of claim 2, wherein the executing the second portion of the serverless application is performed based on real-time data associated with the debugging session.
4
  The computer-implemented method of claim 2, wherein the executing the 
second portion of the serverless application is performed based on real-time data associated with the debugging session. 
 

5
 The computer-implemented method of claim 4, wherein the executing is performed to facilitate a reduced number of errors associated with the serverless application.
5
  The computer-implemented method of claim 4, wherein the executing is 
performed to facilitate a reduced number of errors associated with the 
serverless application. 

9
 A computer-implemented method, comprising: determining, by a system operatively coupled to a processor, a first portion of a serverless application from a serverless computing system; and performing, by the system, a debugging session associated with the first portion of the serverless application approximately concurrently to execution of a second portion of the serverless application by the serverless computing system, wherein the performing the debugging session comprises employing a debugger application via a computing device that is in communication with the serverless computing system via a network device.
6
  A computer-implemented method, comprising: determining, by a system 
operatively coupled to a processor, identifier data associated with a first 
portion of a serverless application;  transmitting, by the system, the 
identifier data to a serverless computing system via a network device;  receiving, by the system, the first portion of the serverless application from the serverless computing system;  and performing, by the system, a debugging session associated with the first portion of the serverless application approximately concurrently to execution of a second portion of the serverless 
application by the serverless computing system, wherein the performing the 
debugging session comprises employing a debugger application via a computing 
device that is in communication with the serverless computing system via a 
network device. 
 

10
 The computer-implemented method of claim 9, further comprising: communicating, by the system, with the serverless computing system via a network device.
7
  The computer-implemented method of claim 6, further comprising: 
communicating, by the system, with the serverless computing system via a 
network device. 
 

11
 The computer-implemented method of claim 9, further comprising: transmitting, by the system, a modified version of the first portion of the serverless application to the serverless computing system.
8
  The computer-implemented method of claim 6, further comprising: 
transmitting, by the system, a modified version of the first portion of the 
serverless application to the serverless computing system. 
 



13
 The computer-implemented method of claim 9, further comprising: transmitting, by the system, real-time data associated with the debugging session to the serverless computing system.
9
  The computer-implemented method of claim 6, further comprising: 
transmitting, by the system, real-time data associated with the debugging 
session to the serverless computing system. 

16
 A computer program product for debugging a serverless application, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to: determine, by the processor, a first portion of a serverless application from a serverless computing system; and perform, by the processor, a debugging session associated with the first portion of the serverless application approximately concurrently to execution of a second portion of the serverless application by the serverless computing system, wherein the performing the debugging session comprises employing a debugger application via a computing device that is in communication with the serverless computing system via a network device.
6
  A computer-implemented method, comprising: determining, by a system 
operatively coupled to a processor, identifier data associated with a first 
portion of a serverless application;  transmitting, by the system, the 
identifier data to a serverless computing system via a network device;  receiving, by the system, the first portion of the serverless application from the serverless computing system;  and performing, by the system, a debugging session associated with the first portion of the serverless application 
approximately concurrently to execution of a second portion of the serverless 
application by the serverless computing system, wherein the performing the 
debugging session comprises employing a debugger application via a computing 
device that is in communication with the serverless computing system via a 
network device. 
 

17
 The computer program product of claim 16, wherein the program instructions are further executable by processor to cause the processor to: transmit, by the processor, a modified version of the first portion of the serverless application to the serverless computing system.
8
  The computer-implemented method of claim 6, further comprising: 
transmitting, by the system, a modified version of the first portion of the 
serverless application to the serverless computing system. 

19
 The computer program product of claim 16, wherein the program instructions are further executable by processor to cause the processor to: transmit, by the processor, real-time data associated with the debugging session to the serverless computing system, wherein the real-time data comprises realtime activations or updating of one or more data flows of the debugging process performing by the serverless computing device.
9
  The computer-implemented method of claim 6, further comprising: 
transmitting, by the system, real-time data associated with the debugging 
session to the serverless computing system. 








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Wintergerst (US Patent Application 2015/0033078).

Claim 1, Wintergerst teaches a computer-implemented method, comprising: facilitating, by a system operatively coupled to a processor, performance of a debugging session associated with a first portion of a serverless application to be rehosted by a computing (View Wintergerst ¶ 8, 9; remote debugging of cloud application, cloud application running in debug mode); and executing, by the system, a second portion of the serverless application (View Wintergerst ¶ 36; multiple cloud applications), wherein the executing the second portion of the serverless application is performed while the computing device performs the debugging session associated with the first portion of the serverless application (View Wintergerst ¶ 6, 94; running software application, debug only one cloud application node). 

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1. Wintergerst further teaches determining, by the system, a modified version of the first portion of the serverless application from the computing device (View Wintergerst ¶ 10, 54; change programming code of cloud application). 

Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wintergerst further teaches combining, by the system, the modified version of the first portion of the serverless application with the second portion of the serverless application (View Wintergerst ¶ 7, 12; aggregate thread data associated with software application). 

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 2.  Wintergerst further teaches the executing the second portion of the serverless application is performed based on real-time data associated with the debugging session (View Wintergerst ¶ 34; real time debugging). 

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 4.  Wintergerst further teaches the executing is performed to facilitate a reduced number of errors associated with the serverless application (View Wintergerst ¶ 76; successful debugging of cloud application). 

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wintergerst further teaches the serverless application comprises a set of primitive code segments that create functionality for a serverless program (View Wintergerst ¶ 48, 51; functionality associated with network application), wherein the primitive code segments comprise a set of invocable actions provided by the serverless program (View Wintergerst ¶ 63, 84, 85, 94; reset cloud application). 

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wintergerst further teaches the serverless application comprises a set of primitive code segments that create functionality for a serverless program (View Wintergerst ¶ 48, 51; functionality associated with network application), wherein the primitive code segments comprise triggered invocation of actions by the serverless program (View Wintergerst ¶ 84-86, 94; shutdown/reset). 

Claim 9, Wintergerst teaches a computer-implemented method, comprising: determining, by a system operatively coupled to a processor, a first portion of a serverless application from a serverless computing system (View Wintergerst ¶ 4, 36; cloud application); and performing, by the system, a debugging session associated with the first portion of the serverless application approximately concurrently to execution of a second portion of the serverless application by the serverless computing system (View Wintergerst ¶ 6, 94; running software application), wherein the performing the debugging session comprises employing a debugger application via a computing device that is in communication with the serverless computing system via a network device (View Wintergerst ¶ 3, 6; debugger). 

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 9.  Wintergerst further teaches communicating, by the system, with the serverless computing system via a network device (View Wintergerst ¶ 1, 8; cloud computing environment). 

Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 9.  Wintergerst further teaches transmitting, by the system, a modified version of the first portion of the serverless application to the serverless computing system (View Wintergerst ¶ 10, 54; change application code to be executed). 

Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 11.  Wintergerst further teaches the modified version of the first portion of the serverless application comprises a debugged version of the first portion of the serverless application (View Wintergerst ¶ 10; debugging command changes programming code of cloud application).

Claim 13, most of the limitations of this claim has been noted in the rejection of Claim 9.  Wintergerst further teaches transmitting, by the system, real-time data associated with the debugging session to the serverless computing system (View Wintergerst ¶ 34; real time debugging). 

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 13.  Wintergerst further teaches the real-time data comprises real-time activations or updating of one or more data flows of the debugging process performing by the serverless computing device (View Wintergerst ¶ 34; real time debugging). 

Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 9.  Wintergerst further teaches the serverless computing system comprises a virtual machine (View Wintergerst ¶ 17, 61; virtual machine).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wintergerst (US Patent Application 2015/0033078) in view of Auerbach (US Patent Application 2014/0380290).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Wintergerst further teaches the serverless application comprises a set of primitive code segments that create functionality for a serverless program (View Wintergerst ¶ 48, 51; functionality associated with network application).

Wintergerst does not explicitly teach wherein the primitive code segments comprise curried evaluation of actions by the serverless program.

However, Auerbach teaches wherein the primitive code segments comprise curried evaluation of actions by the serverless program (View Auerbach ¶ 51; curried expression). 

It would be obvious to one of ordinary skill in the art before the effective filing date to modify Wintergerst with wherein the primitive code segments comprise curried (View Auerbach ¶ 51).  Such modification would have allowed a debugging session to be performed for a serverless environment.




Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Wheeler et al. (U.S. Patent Application 2011/0145836); teaches collection information from multiple cloud applications.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114